Exhibit 10.5

DESCRIPTION OF THE MATERIAL TERMS OF

THE LOCAL.COM CORPORATION BONUS PROGRAM

AS OF DECEMBER 9, 2011

The Local.com Corporation Bonus Program (the “Bonus Program”) provides for the
payment of cash bonuses to employees of Local.com Corporation (the “Company”)
and its subsidiaries, including the Company’s currently employed named executive
officers (the “NEOs,” as named in the Company’s 2011 proxy statement). On
December 9, 2010, the Company’s Board of Directors (the “Board”) amended the
Bonus Program for its NEOs, as outlined below.

The Bonus Program for NEOs is predicated on (i) meeting or exceeding certain
Financial Performance Goals (the “FPGs”) based on Revenue and Adjusted Net
Income (Loss) targets, both for the Company as a whole and with respect to the
Company’s recent acquisitions as a distinct subset, and (ii) with respect to
certain of our NEOs, meeting or exceeding certain Personal Performance Goals
(the “PPGs”) as approved by the Board’s Nominating, Compensation, and Corporate
Governance Committee (the “NCCG Committee”). The percentage of total Bonus based
upon FPG compared to PPG is established by the NCCG Committee and varies as
between NEOs. Adjusted Net Income (Loss) is defined by the Company as net income
(loss) excluding: provision for income taxes; interest and other income
(expense), net; depreciation; amortization; stock based compensation charges and
non-recurring items.

Each NEO has been assigned a bonus target equal to a percentage of their base
salary, as outlined in their respective employment agreements with the Company
(the “Threshold Target Bonus”) and a Maximum Target Bonus of up to 125% of the
Threshold Target Bonus (the “Maximum Target Bonus”) (the amount represented by
the Threshold Target Bonus and the Maximum Target Bonus is hereinafter referred
to as the “Bonus”). In addition, NEOs may receive a Bonus in excess of the
Maximum Target Bonus upon over-achievement of the FPG and the PPG, not to exceed
150% of the Threshold Target Bonus.

40% of the FPGs is based upon achieving the Revenue targets for the Company as a
whole. 40% of the FPGs is based upon achieving the Adjusted Net Income (loss)
targets for the Company as a whole. 10% of the FPGs is based upon achieving the
Revenue targets for the Company’s recent acquisitions. 10% of the FPGs is based
upon achieving the Adjusted Net Income (loss) targets for the Company’s recent
acquisitions. The total Bonus that may be earned by an NEO will be reduced if at
least 90% of any of the foregoing targets are not met.

The following table sets forth the annual target bonus amounts for which an NEO
is eligible under the Bonus Program:

 

Executive Officer

  

Position

   Threshold
Target
Bonus      Maximum
Target
Bonus  

Heath Clarke

   CEO    $ 342,183.55       $ 427,729.44   

Michael Sawtell

   President and COO    $ 172,200.00       $ 215,250.00   

Kenneth Cragun

   CFO and Secretary    $ 126,280.04       $ 157,850.05   

Michael O. Plonski

   CTO    $ 125,851.32       $ 157,314.15   

Scott Reinke

   General Counsel    $ 95,321.80       $ 119,152.25   

Bonus payouts, if any, to NEOs will be made on such periodic basis as is
determined by the NCCG Committee. Except for certain executives, or as provided
in a contract to the contrary, a participant’s right to any bonus under the
Bonus Program will cease upon termination of employment for any reason, whether
voluntary or involuntary. For NEOs with employment contracts containing
provisions for termination for “good reason” or termination by the Company
“without cause,” upon separation of employment for either of those reasons, the
executive will receive an amount equal to the total of all Bonuses received by
such NEO during the four quarters immediately preceding such termination date,
except where there has been a change in control, in which case the amount shall
be multiplied by 1.25 and, at the executive’s election, such amount may also be
substituted with the total of all Bonuses received by such NEO during the four
quarters immediately preceding the date of the change in control multiplied by
1.25.



--------------------------------------------------------------------------------

The Company reserves the right to amend or cancel the Bonus Program for any
reason in its sole discretion.